internal_revenue_service number release date index number -------------------- ------------- ------------------------------ --------- ---------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-130578-05 date date x x trust a b c d state date date date date date year ------------------------------ ------------------------------ ein ---------------- ------------------- tin ---------------- ------------------------ ssn ----------------- --------------------- ssn ----------------- -------------------- ssn ----------------- ------------------- ssn ----------------- ---------------- ----------------------- ---------------------- ------------------- ------------------- ------------------- ------- plr-130578-05 dear ----- ----------- this letter responds to your letter dated date together with subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on date and elected to be treated as an s_corporation effective date on date a b and c owned all of the issued and outstanding shares of x on date c transferred all of c’s shares of x to trust trust is an irrevocable_trust that was established on date by a for the benefit of d a the president of x represents that trust was intended to qualify as a qualified_subchapter_s_trust qsst however no election was made to treat trust as a qsst a represents that the failure_to_file the qsst election was not motivated by tax_avoidance or retroactive tax planning and that x and x’s shareholders have continued to treat x as if it were an s_corporation a also represents that after the transfer of shares to trust x treated d as the owner of x shares and d reported on d’s individual tax returns all items of income loss and deductions related to the shares of x held by d through trust however in taxable_year trust erroneously issued a blank schedule_k-1 shareholder’s share of income deductions credits etc to d x x’s shareholders and c have agreed to make any adjustments that the secretary may require consistent with the treatment of x as an s_corporation sec_1361 of the code defines an as corporation as a small_business_corporation for which an election under ' a is in effect for such year sec_1361 provides that a asmall business corporation cannot have as a shareholder a person other than an estate and other than a_trust described in ' c or an organization described in ' c who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder makes an election under sec_1362 the trust is treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust shall be treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under sec_1361 is made that section apply sec_1361 provides that a beneficiary of a qsst may elect to have sec_1361 provides that in the case of a qsst for which a beneficiary plr-130578-05 sec_1362 provides that an election under ' a shall be terminated whenever at any time on or after the first day of the taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under '1362 d is effective on and after the date of cessation sec_1362 provides that if an election under ' a by any corporation a was not effective for the taxable_year for which made determined without regard to ' b by reason of a failure to meet the requirements of ' b or to obtain shareholder consents or b was terminated under paragraph or of ' d the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to ' f agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts and representations made we conclude that x’s s_corporation_election was terminated on date because x shares were transferred to trust which had not timely filed a qsst election we also conclude that the termination of x’s s_corporation_election was inadvertent within the meaning of sec_1362 accordingly we hold that under the provisions of sec_1362 x will be treated as an s_corporation effective date and thereafter provided that x’s s election was not otherwise invalid or terminated under sec_1362 in addition we conclude that trust will be granted an extension of time to file a qsst election effective date this ruling is contingent on x and all of its shareholders treating x as having been an s_corporation for the period beginning date and thereafter accordingly all of the shareholders of x in determining their respective income_tax liabilities for the period beginning date and thereafter must include their pro_rata share of the separately_stated and non-separately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void this ruling is contingent on trust making a valid qsst election effective date with the appropriate service_center within days of this letter a copy of this letter plr-130578-05 should be attached to trust’s qsst election copies of the letter have been provided for this purpose this ruling is also contingent on d amending his taxable_year return to reflect the items of income loss deductions credit etc that should have been allocated to d on the schedule_k-1 for that year except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed on whether trust is eligible to elect to be treated as a qsst or on whether x is otherwise eligible to be treated as an s_corporation the code provides that it may not be used or cited as precedent being sent to x’s authorized representative pursuant to a power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer requesting it sec_6110 of sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures a copy of this letter a copy for purposes
